Case 2:16-md-02687-MCA-MAH Document 1465-11 Filed 12/11/20 Page 1 of 48 PageID:
                                 37808




                           EXHIBIT 10
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 1 of 47
                                                                       2 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36768
                                     37809

                                                                                     1

      1                      IN THE UNITED STATES DISTRICT COURT

      2                          FOR THE DISTRICT OF NEW JERSEY

      3

      4      IN RE: LIQUID ALUMINUM                :   Civil No. 16-md-2687-MCA

      5      ANTITRUST LITIGATION

      6                                            :        TRANSCRIPT OF

      7      -------------------------------x             HEARING ON MOTION;

      8                                                    FAIRNESS HEARING

      9
                                                   Martin Luther King Courthouse
     10                                            50 Walnut Street
                                                   Newark, New Jersey 07102
     11                                            September 26, 2019

     12

     13
             BEFORE:
     14
                       THE HON. MADELINE COX ARLEO, U.S.D.J.
     15

     16

     17

     18

     19

     20                                            Reported by:
                                                   CHARLES P. McGUIRE, C.C.R.
     21                                            Official Court Reporter

     22

     23
             Proceedings recorded by mechanical stenography; transcript
     24      produced by computer-aided transcription.

     25



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 2 of 47
                                                                       3 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36769
                                     37810

                                                                                     2

      1      APPEARANCES:

      2           CARELLA BYRNE CECCHI OLSTEIN BRODY & AGNELLO, P.C.
                  5 Becker Farm Road
      3           Roseland, New Jersey 07068
                  BY: JAMES E. CECCHI, ESQ., and
      4               LINDSAY H. TAYLOR, ESQ.
                  Attorneys for Direct Purchaser Plaintiffs
      5
                  LITE DePALMA GREENBERG, LLP
      6           570 Broad Street
                  Newark, New Jersey 07102
      7           BY: BRUCE D. GREENBERG, ESQ.
                  Attorney for Direct Purchaser Plaintiffs
      8
                 STEARNS WEAVER MILLER
      9          150 West Flagler Street
                 Miami, Florida 33130
     10          BY: JAY B. SHAPIRO, ESQ.
                 Attorney for Plaintiff City of Homestead
     11
                 PORZIO BROMBERG & NEWMAN, PC
     12          100 Southgate Parkway
                 Morristown, New Jersey 07962
     13          BY: JOHN S. MAIRO, ESQ.,
                     WILLIAM J. HUGHES, JR., ESQ., and
     14              KELLY CURTIN, ESQ.
                 Attorneys for Defendants Southern Ionics, Inc.
     15          and Milton Sundbeck

     16          SAUL EWING ARNSTEIN & LEHR LLP
                 500 East Pratt Street
     17          Baltimore, Maryland 21202
                 BY: KAYLEIGH T. KEILTY, ESQ.
     18          Attorney for Defendants Delta Chemical Corporation
                 and John D. Besson and Rebecca L. Besson
     19
                 ARNOLD & PORTER KAYE SCHOLER
     20          250 West 55th Street
                 New York, New York 10019
     21          BY: AARON RUBINSTEIN, ESQ., and
                     PAUL ANDREWS, ESQ.
     22          Attorneys for Defendants American Securities, LLC,
                 Matthew Labaron, and Scott Wolff
     23

     24

     25



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 3 of 47
                                                                       4 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36770
                                     37811

                                                                                     3

      1      APPEARANCES:

      2          WHITEFORD TAYLOR PRESTON LLP
                 7 St. Paul Street
      3          Baltimore, Maryland 21202
                 BY: WILLIAM F. RYAN, JR., ESQ., and
      4              AARON CASAGRANDE, ESQ.
                 Attorneys for Defendant Usalco, LLC
      5
                 WEIL GOTSHAL & MANGES LLP
      6          767 Fifth Avenue
                 New York, New York 10153
      7          BY: KAYLEIGH GOLISH, ESQ.
                 Attorney for Defendants General Chemical and Chemtrade
      8
                 LOEVY & LOEVY
      9          311 North Aberdeen Street
                 Chicago, Illinois 60607
     10          BY: JULIA RICKERT, ESQ.
                 Attorney for Intervenor Lawrence McShane
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 4 of 47
                                                                       5 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36771
                                     37812

                                                                                     4

      1                  THE COURT CLERK:       All rise.

      2                   THE COURT:    Good afternoon, everyone.

      3                   all right.    We're here in In Re Liquid Aluminum

      4      Sulfate Antitrust Litigation.

      5                   Can I have appearances, please?

      6                   MR. CECCHI:    May it please the Court.

      7                   James Cecchi on behalf of the direct purchaser

      8      class.    With me is my partner, Lindsay Taylor.

      9                   THE COURT:    Okay.    Hello, everyone.

     10                   MR. TAYLOR:    Hello, Your Honor.

     11                   THE COURT:    Okay.

     12                   MR. GREENBERG:     Good afternoon, Your Honor.

     13                   Bruce Greenberg from Lite DePalma Greenberg, also

     14      on behalf of the Direct Purchaser Plaintiffs Executive

     15      Committee.

     16                   THE COURT:    All right.

     17                   MR. MAIRO:    Good afternoon, Your Honor.

     18                   John Mairo, Bill Hughes, Kelly Curtin from Porzio

     19      Bromberg & Newman on behalf of Southern Ionics,

     20      Incorporated.

     21                   THE COURT:    Okay.

     22                   MR. RUBENSTEIN:     Good afternoon, Your Honor.

     23                   Aaron Rubinstein and Paul Andrews from Arnold &

     24      Porter Kaye Scholer on behalf of Defendant American

     25      Securities.



                                        CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 5 of 47
                                                                       6 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36772
                                     37813

                                                                                     5

      1                  THE COURT:     Okay.

      2                  MR. RYAN:     Good morning, Your Honor.

      3                  Bill Ryan, together with Aaron Casagrande on my

      4      right.    We represent Usalco LLC.

      5                  THE COURT:     Okay.   Thanks for coming in, everyone.

      6      I know some of you have traveled a little bit of distance.

      7      I appreciate your coming today.

      8                  And we have a couple parties on the phone.

      9                  MR. SHAPIRO:     Your Honor, this is Jay Shapiro from

     10      the Stearns Weaver firm.        I'm here on behalf of the indirect

     11      purchaser plaintiff class.

     12                  THE COURT:     Okay.

     13                  All right, everyone, have a seat.

     14                  Okay.    So, we're here to approve a settlement that

     15      had been reached between the parties.

     16                  In that regard, I do have a brief from the direct

     17      purchaser plaintiffs' motion for final approval of a

     18      settlement with Southern Ionics, Usalco, and American

     19      Securities, and for an award of counsel fees.

     20                  And I should note that I preliminarily approved

     21      this settlement earlier this spring, and that, today, we're

     22      here for final settlement.

     23                  The brief that I received states that there are no

     24      objections to the settlement.         Is that still the case?

     25                  MR. CECCHI:     Judge, there is --



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 6 of 47
                                                                       7 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36773
                                     37814

                                                                                     6

      1                  THE COURT:     There's an intervenor.

      2                  MR. CECCHI:     -- one proposed intervenor, and a

      3      proposed objection, and counsel is here.

      4                  THE COURT:     Okay.   So let me hear from -- come on

      5      forward.    You can come up to the podium.

      6                  I should note for the record that I did get a

      7      brief by Mr. McShane to intervene.

      8                  Are you representing Mr. McShane?

      9                  MS. RICKERT:     I am.

     10                  Good afternoon, Your Honor.        My name is Julia

     11      Rickert, R-i-c-k-e-r-t.

     12                  THE COURT:     Are you a member of the bar of

     13      New Jersey?

     14                  MS. RICKERT:     I have been admitted pro hac.

     15                  THE COURT:     Okay.

     16                  MS. RICKERT:     So, Your Honor, I'm here today to

     17      argue this motion to intervene.

     18                  THE COURT:     Well, I got your motion, and let me

     19      just put it in some factual context.

     20                  So your client has qui tam cases pending in state

     21      court.

     22                  MS. RICKERT:     Yes, two in Illinois state court and

     23      one in Virginia state court.

     24                  THE COURT:     Right, and in those qui tam claims, he

     25      is claiming fraud on behalf of some of the municipal parties



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 7 of 47
                                                                       8 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36774
                                     37815

                                                                                     7

      1      who were party to this action.         Correct?

      2                  MS. RICKERT:     Well, that's true of the Chicago

      3      case, which is in the Illinois court.          The other two cases,

      4      to be precise, are brought on behalf of the Commonwealth of

      5      Virginia for fraud against municipalities in Virginia, and

      6      the other is brought on behalf of the state of Illinois for

      7      fraud that was committed against the municipalities, but in

      8      both of those cases, it is the state that will obtain any

      9      recovery from the cases.        The municipalities are not

     10      guaranteed anything.

     11                  THE COURT:     Okay.    So you're new to this case, but

     12      I have the ample record of Judge Linares, who has twice

     13      addressed your motion to intervene, and I can read you from

     14      an order that's found at the electronic docket at 1169,

     15      dated December 3rd of 2018, almost a year ago, and he says

     16      in paragraph five:

     17                  "The purpose of this order is to address

     18      Mr. McShane's motion to intervene and object -- " -- and I

     19      should state at this point there were other, ongoing

     20      settlements; right?       Some settlements had occurred before

     21      this time and after this time, and there was some

     22      preliminary approval going on.

     23                  MS. RICKERT:     Yes, I believe that the order you're

     24      talking about was from the Geo settlement.

     25                  THE COURT:     Right.   So it's a similar context, but



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                       1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 8 of 47
                                                                       9 of
                                                                         PageID:
                                                                            48 PageID:
                                                                                  36775
                                     37816

                                                                                       8

      1      with different defendants.

      2                  And he says:

      3                  "The purpose of this order is to address solely

      4      Mr. McShane's motion to intervene and object.            Mr. McShane's

      5      motion to intervene is denied because, as explained on the

      6      record, Mr. McShane is not a member of either the direct

      7      purchaser plaintiffs or the indirect purchaser plaintiffs,

      8      and thus has no standing to intervene in this action for the

      9      purposes of objecting to the settlement under Federal Rule

     10      of Civil Procedure 24(a)."

     11                  MS. RICKERT:     Yes.

     12                  THE COURT:     And this was reiterated in a later

     13      order of his, I'm not sure if it was a written order or at

     14      oral argument.      Neither of these orders were appealed or

     15      attempted to be appealed to the 3rd Circuit.

     16                  The brief that I have from you today that was

     17      filed on September 12th doesn't even address the standing

     18      issue, which was the basis of both -- or more appropriately

     19      address anything about the analysis of Judge Linares with

     20      respect to standing in either of his prior two decisions.

     21                  MS. RICKERT:     Your Honor, in the motion to

     22      intervene, we did make an argument about why law of the case

     23      should not apply here, because part of Judge Linares's

     24      reasoning that there was no standing, yes, he said, not a

     25      class member.     Now, that is for standing under Rule 23.           If



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
      2:16-md-02687-MCA-MAH Document
                             Document1426
                                      1465-11
                                           FiledFiled
                                                 01/09/20
                                                      12/11/20
                                                            PagePage
                                                                 9 of 47
                                                                      10 PageID:
                                                                         of 48 PageID:
                                                                                 36776
                                     37817

                                                                                    9

      1      Mr. McShane was a class member, there would be no reason to

      2      file a motion to intervene under Rule 24.          Judge Linares

      3      said based on representations from class counsel and defense

      4      counsel that Mr. McShane's concern about the potential

      5      release of his claims was speculative and supposition

      6      because there had been no action taken in the state courts

      7      to dismiss his claims, and for that reason, it would be an

      8      advisory opinion, et cetera.

      9                  So our argument on the standing point is that we

     10      qualify under Rule 24(a)(2) as of right, and that the

     11      circumstances have changed since Judge Linares made his

     12      ruling in that, now, the Defendants who have previously

     13      settled, Geo, the Chemtrade Defendants, have actually filed

     14      motions to dismiss based on the settlement in this case,

     15      and so --

     16                  THE COURT:    Judge Linares did not make a

     17      conditional ruling.      In fact, in paragraph six, he says:

     18                  "Mr. McShane's objection to the settlement is

     19      denied.    As the Court stated in the record of the hearing,

     20      the Court is not making a ruling that the approval of this

     21      settlement in any way affects Mr. McShane's qui tam action

     22      pending in three separate courts."

     23                  He just said you have no standing to intervene

     24      here.   What happens in state court happens in state court.

     25      There's nothing that I saw in his orders that his finding



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 10 of11
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36777
                                     37818

                                                                                   10

       1     was predicated on, if your motion is denied, you're invited

       2     to come back and renew your motion here.

       3                 MS. RICKERT:     Well, he did say during the hearing

       4     that if this were to happen that the...

       5                 My apologies.

       6                 Judge Linares did ask repeatedly whether there had

       7     been any motions filed and did say that it would be dealt

       8     with at that time if such a motion were filed.

       9                 THE COURT:    I don't see that in your brief, and I

      10     certainly didn't see it in the record.          So you said he said

      11     something, and if you have a transcript in front of you, I

      12     think it would be helpful to know precisely what was said at

      13     the hearing.     You didn't provide the Court with a copy of

      14     that transcript.

      15                 MS. RICKERT:     I apologize.    I thought that we did

      16     provide a copy of the transcript, but if we did not, I'm

      17     sorry for that.     If you can just give me one moment, I

      18     will...

      19                 Okay.    So in the transcript from April -- I'm

      20     sorry, this is the second hearing -- the Court said -- this

      21     is page 18, line 16 to 19 -- line 21, the Court said at the

      22     end -- well, first, defense counsel said:

      23                 "I think, Your Honor, there's certainly been no

      24     motions filed in the qui tam case and any speculation about

      25     what will happen is just that, speculation."



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 11 of12
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36778
                                     37819

                                                                                   11

       1                 And the Court said:

       2                 "Right.    So if that were, in fact, to happen,

       3     you're going to have to deal with it at that point, but at

       4     this point, that is not before the Court."

       5                 So our understanding, at least --

       6                 THE COURT:    Who said that?

       7                 MS. RICKERT:     Judge Linares said that.

       8                 THE COURT:    Read that again.

       9                 MS. RICKERT:     "So if that were, in fact, to

      10     happen, you're going to have to deal with it at that point,

      11     but at this point, that is not before the Court."

      12                 THE COURT:    I would really be stretching to read

      13     that as an invitation by Judge Linares to -- that his

      14     standing analysis would change based on just a filing.            I

      15     mean, I think it was anticipated that that filing would be

      16     made, and there's been no ruling yet.         And there's nothing

      17     -- he wrote an order specifically addressing the motion to

      18     intervene and said it's denied because he has no standing to

      19     intervene in this action.       That one line does not change the

      20     written order in any way, shape, or form, and there's not

      21     even in your brief an underlying analysis of how the

      22     standing issue has changed.

      23                 MS. RICKERT:     Well, we tried to clarify in the

      24     brief in support of the motion to intervene that we are

      25     moving under Rule 24, that we're not seeking to object as



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 12 of13
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36779
                                     37820

                                                                                    12

       1     class members under Rule 23.        I think that Judge Linares's

       2     order saying that there's no standing because Mr. McShane

       3     isn't a class member, you know, may have misunderstood the

       4     basis for our objection, which is under Rule 24.           So we did

       5     address that in the brief to clarify and explain the

       6     criterion under 24(a)(2) and why we meet it.

       7                 So I think we did make that argument in our brief

       8     in support of the motion to intervene, and to the extent

       9     that Judge Linares's previous decision was based strictly on

      10     Mr. McShane's status as a non-class member, you know, that

      11     that's error because that is not the standard under Rule 24.

      12     So I would ask you to reconsider that decision as a

      13     misstatement of the law.

      14                 THE COURT:    What did you move on before Judge

      15     Linares in the motion to intervene?

      16                 MS. RICKERT:     We did cite 24(a)(2) at that time,

      17     but he did not address Rule 24 in his order.

      18                 THE COURT:    So you moved under 24, he denied it,

      19     and you didn't move for reconsideration; right?

      20                 MS. RICKERT:     Correct.

      21                 THE COURT:    And you didn't appeal it to the 3rd

      22     Circuit.

      23                 MS. RICKERT:     No, we did not.

      24                 THE COURT:    And now you're asking me a year later

      25     to reconsider his ruling.



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 13 of14
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36780
                                     37821

                                                                                    13

       1                 MS. RICKERT:     Well, this is a separate settlement,

       2     so I'm not even sure that the --

       3                 THE COURT:    But it's not the settlement; it's the

       4     ruling.    It's the same ruling.

       5                 MS. RICKERT:     I understand that the circumstance

       6     is very similar, it's a very similar settlement.           As I said,

       7     I think that circumstances, factual circumstances have

       8     changed in that Mr. McShane's interest under Rule 24(a)(2)

       9     is much more concrete now.       It is, again, not as a class

      10     member, but as a person who has an interest in claims that

      11     are purported to be released by the settlement.           And I'd be

      12     happy to talk about the problems with that.

      13                 THE COURT:    Well, let's talk about a couple of

      14     things.

      15                 MS. RICKERT:     Sure.

      16                 THE COURT:    And then I'll let defense counsel

      17     respond.

      18                 So, one of your clients or one of your qui tam

      19     entities is the City of Chicago; correct?          They're a party

      20     in this lawsuit, and they have not objected to the

      21     settlement.

      22                 MS. RICKERT:     Correct.

      23                 THE COURT:    All right.

      24                 MS. RICKERT:     Or at least, that's my

      25     understanding.



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 14 of15
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36781
                                     37822

                                                                                    14

       1                  THE COURT:   So what do you envision the

       2     intervention -- what your role would be if I were to let you

       3     intervene?     With respect to Chicago.

       4                  MS. RICKERT:    With respect to Chicago, so, you're

       5     right that there are slightly different issues between the

       6     Chicago case and the Illinois and Virginia cases.           With the

       7     City of Chicago, the -- you know, first of all, I would note

       8     that the settlement language actually said that qui tam

       9     claims were released to the extent of the power of the

      10     signatory to release them.

      11                  Now, under the Chicago false claims ordinance,

      12     like the Federal False Claims Act and all of the state

      13     analogs, he who later brings the claim cannot have that

      14     claim dismissed over his or settled over his objection

      15     without a hearing on his objection and on the fairness of

      16     releasing these claims and a judicial determination that

      17     doing so is fair.      So the city actually does not have the

      18     power to, you know, passively settle these claims under that

      19     statute, and if the city were reading the settlement

      20     agreement and saw the release language and the discussion of

      21     qui tams and saw that it said they're only released to the

      22     extent of the powers of the signatories to the agreement,

      23     they would know that the prerequisites for settlement had

      24     not being fulfilled and would not understand the claims to

      25     be released.     They would have no reason to object or opt



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 15 of16
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36782
                                     37823

                                                                                   15

       1     out, necessarily.

       2                 When it comes to the state cases, the state

       3     interests are not protected here at all.          The class counsel

       4     points out that, you know, the states have not -- have not

       5     opted out, they have no ability to opt out, that they are

       6     not class members, and their interest -- they have

       7     intervened in the sense that Mr. McShane, who represents the

       8     interests of those states in these actions, has intervened,

       9     and he has a statutory right to pursue these actions and his

      10     and the state's interests in them.

      11                 THE COURT:    All right.     Can I hear from

      12     Mr. Cecchi?

      13                 MR. CECCHI:     Yes, Your Honor.

      14                 So, just to put this in context, these are the

      15     fourth, fifth, and sixth settlements of these antitrust

      16     claims on behalf of the direct purchaser class.

      17                 In the first settlement, Mr. McShane filed -- the

      18     Geo settlement, he filed essentially an identical motion,

      19     and Judge Linares's ruling was that he was not going to

      20     adjudicate the effect of the rulings.         He was not going to

      21     give an advisory opinion.       What he did do and what he said,

      22     and counsel was present when he said this, is, when the

      23     motions are filed in the state court cases, you will deal

      24     with it at that point in time.

      25                 So the argument that it was not contemplated or



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 16 of17
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36783
                                     37824

                                                                                   16

       1     that's a changed circumstance because now motions have been

       2     filed is not accurate.

       3                 And I can cite Your Honor to Judge Linares's

       4     language in the Geo settlement.        What he said is, you will

       5     have your transcript and you can quote it in your position

       6     brief when it happens.       When it happens, he was referring to

       7     the motion to dismiss the qui tam case.          The argument that

       8     counsel just articulated about the inability to release the

       9     claims, the state claims, she has every right and every

      10     ability to articulate those arguments in the state court

      11     case.    Indeed, that was the basis of the ruling that Judge

      12     Linares made:     I am not going to adjudicate, I'm not going

      13     to interfere with that qui tam judge; you go deal with it

      14     there, because that's where it should be dealt with.            It was

      15     specifically contemplated motions to dismiss would be filed.

      16                 Fast forward to April of '19:        Same motion, same

      17     ruling.    At that time, we made the argument.         Judge

      18     Linares -- it's law of the case at this point.           They don't

      19     have standing.     He specifically ruled that they have no

      20     right to intervene, and he held:        Again, it's not for me;

      21     it's for the state court Judge.

      22                 So all of this was contemplated.        This is exactly

      23     what was anticipated to happen, that the argument that

      24     counsel articulates, whether they can be released or not,

      25     that's what has been dealt with.



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 17 of18
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36784
                                     37825

                                                                                     17

       1                  So now we're really at law of the case, and the

       2     only argument that's articulated as to why we don't have law

       3     of the case is because there's some changed circumstance is

       4     factually not consistent with the record, because it was

       5     anticipated that the motion would be filed in state court.

       6                  But there's a couple of very practical points that

       7     I want to raise about the Rule 24 argument.

       8                  Rule 24 says you can intervene if you have some

       9     right that's not being adequately protected by the people

      10     here, by class counsel, and that gives you a right to

      11     intervene.

      12                  The only argument Mr. McShane has ever articulated

      13     as to why he has a right to intervene is his alleged

      14     economic interest in the outcome of the qui tam cases.            The

      15     case law is clear.      We briefed it to Judge Linares, we cited

      16     it to Your Honor.      That is not a reason to intervene under

      17     Rule 24.

      18                  The second practical argument I want to raise is,

      19     as counsel acknowledges, the City of Chicago is a class

      20     member.    I represent the City of Chicago.        The City of

      21     Chicago received direct-mail notice of this settlement, as

      22     it did all of the other settlements.         Presumably, if the

      23     City of Chicago felt I was not an adequate representative of

      24     its interests, it could have come before Your Honor.            It

      25     could have said something.       If they wanted Mr. McShane to



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 18 of19
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36785
                                     37826

                                                                                   18

       1     represent them, opt them out, do anything, they could have

       2     come forward.     They're a class member.

       3                 As to the states, if they have a statutory right

       4     to pursue these claims or if Mr. McShane has a statutory

       5     right to pursue these claims, he has every ability to do so

       6     in the state court and articulate his defenses to the motion

       7     to dismiss.

       8                 So nothing has changed vis-a-vis Rule 24 or the

       9     fact that Mr. McShane is not a class member.           He's not a

      10     purchaser of alum.      So under whatever rule you want to look

      11     at, he has no standing.

      12                 So we -- excuse me, Your Honor.

      13             (Off the record discussion)

      14                 MR. CECCHI:     Finally, Mr. Taylor has pointed out,

      15     the final point is, these agreements before Your Honor are

      16     agreements between the Defendants and class counsel and the

      17     direct purchaser class.       The law is, as much power as an

      18     Article III judge has, the law is that you can't rewrite the

      19     agreements for us.

      20                 So, the agreements are before Your Honor.          Either

      21     they're fair, reasonable, and adequate, or they're not.

      22                 So he's asking you to do something you can't do,

      23     and I am always loath to say that to an Article III judge,

      24     but that's just what the law is.        We have voluntary

      25     agreements.     The release language is what it is.        I can't



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 19 of20
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36786
                                     37827

                                                                                   19

       1     opine what the state judge is going to do.          If counsel has

       2     meritorious arguments, presumably, she will win; if she does

       3     not, presumably, she will not.

       4                 So, nothing has changed.       We think this is now law

       5     of the case squared.

       6                 His motion should be denied.

       7                 THE COURT:    Thank you.

       8                 Anything you want to add?

       9                 MS. RICKERT:     Yes, if I may.

      10                 I would say, first of all, the idea that economic

      11     interest isn't enough under Rule 24, that's not telling the

      12     whole story.

      13                 So the cases that say this, like Mountaintop Condo

      14     Association -- and, I'm sorry, I didn't have time to file a

      15     reply to their brief, but it's 72 F.3d 361, a 3rd Circuit

      16     case, talks about how -- yet the mere fact that a lawsuit

      17     may impede a third party's ability to recover in a separate

      18     suit isn't enough, but what it's talking about, it's very

      19     explicit about this, is when someone is saying, those

      20     defendants won't have any money left for my suit if this

      21     settlement happens.      Now, that isn't enough.       But when you

      22     actually have a claim that is purportedly being released,

      23     that is a different situation.

      24                 And Mr. McShane doesn't just have an interest in a

      25     recovery under the law.       I mean, the Supreme Court has said



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 20 of21
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36787
                                     37828

                                                                                   20

       1     in Vermont Agency Natural Resources that -- this is the

       2     Federal Fraud Claims Act, which is identical to the ones at

       3     issue here -- "The statute gives the relator himself an

       4     interest in the lawsuit and not merely the right to retain a

       5     fee out of recovery."       And the Court goes on to say for that

       6     reason, you know, the government is prohibited from settling

       7     the suit over relator's objection without a judicial

       8     determination of fairness.

       9                 So there's no question about McShane's interest.

      10     And the idea that the state's interests are protected here

      11     in any way is false.      The measure of damages in our case is

      12     very, very different than the measure of damages in this

      13     one.    These are fraud claims.      These are about actions taken

      14     after the anticompetitive conspiracy was formed to defraud

      15     the Government, and the fact is that the measure of damages

      16     is not the difference between the fair market value and the

      17     inflated price, it's -- there's fraudulent inducement here.

      18     So we're talking about the full value of the contract.

      19                 Additionally, the government can -- fines are

      20     available under these statues for each false claim and each

      21     invoice, and none of that is considered, I assume, by the

      22     fairness analysis that you're conducting.          And Rule 23

      23     doesn't simply wipe, you know, wipe away the state laws and

      24     make them ineffective.       The states couldn't opt out, the

      25     state's interests are not being protected here, and I think



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 21 of22
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36788
                                     37829

                                                                                    21

       1     it was, you know, a mistaken ruling before to exclude us on

       2     standing grounds, and I would ask you to reconsider that and

       3     consider the objection.

       4                 And if I may just add one more thing, there are

       5     two possibilities.      Either these are -- two cases.        Either

       6     class counsel said yes, we have the ability to release these

       7     claims and would like to be paid for that and there is

       8     consideration, or they haven't received consideration, in

       9     which case this release would, you know, be a nullity.

      10                 I think it's well within your authority to figure

      11     out what this settlement agreement means.          I think that it

      12     makes sense to find out whether they're purporting to

      13     release what I believe are valuable claims brought by the

      14     persons who blew the whistle on this entire scheme, the

      15     Department of Justice, and, you know, they should be able to

      16     articulate what exactly is happening here and what they're

      17     releasing and under what authority.         You know, they do not

      18     have the authority to release, they have represented that

      19     they do, that was incorrect, and defense counsel should be

      20     aware of that.

      21                 THE COURT:    All right.     I just want to take a

      22     quick look at something Judge Linares wrote.           I want to take

      23     a quick break, and I'll be back.

      24                 Mr. Cecchi, do you want to finish your point

      25     before I take a break?



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 22 of23
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36789
                                     37830

                                                                                   22

       1                 MR. CECCHI:     Very quickly, Your Honor.

       2                 The claims that are being released here are the

       3     claims that we asserted, the class claims.          We didn't assert

       4     qui tam claims.     The arguments that counsel is articulating

       5     presumably she has articulated to the judge in the state

       6     court, and I'm not going to offer an advisory opinion, just

       7     like Judge Linares didn't offer an advisory opinion.

       8                 MS. RICKERT:     If I may, very briefly.

       9                 It's not an advisory opinion to determine whether

      10     these claims are currently, right now, being released by

      11     this settlement.      These aren't hypothetical claims; these

      12     are cases that exist, that are ongoing.          I do expect to

      13     prevail in the arguments in those cases.

      14                 But I would just point out that the Defendants get

      15     an extra argument when you approve a settlement because then

      16     they're arguing res judicata as well.         Now, I don't think

      17     that --

      18                 THE COURT:    It's not res judicata because you're

      19     not a party to this lawsuit.

      20                 MS. RICKERT:     Well, yes, we have arguments against

      21     that, but --

      22                 THE COURT:    Well, it's not even close.       I mean,

      23     the issue is, the release does not address qui tam claims.

      24     You're not a party to this lawsuit.         Res judicata wouldn't

      25     apply.



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 23 of24
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36790
                                     37831

                                                                                   23

       1                 And I want to take a look at what Judge Linares

       2     said, because, frankly, you said twice that Judge Linares

       3     got it wrong, and what is this; there have been six

       4     settlements?     This has been raised three times, it's been

       5     rejected three times on solid grounds and on a reasonable

       6     basis on your motion to intervene, and there was never a

       7     motion for reconsideration even filed, and there was

       8     certainly never an appeal to the 3rd Circuit filed.

       9                 So after -- this is the sixth settlement?

      10                 MR. CECCHI:     Fourth, fifth, and sixth.

      11                 THE COURT:    Fourth, fifth, and sixth with the

      12     three most recent parties.       So, we had three before this,

      13     Judge Linares made his rulings, and now a new judge comes

      14     into the case, and there is no doubt in my mind that this

      15     issue probably would not even have been raised, certainly

      16     with the force that it's raised now, if Judge Linares was

      17     here.

      18                 MS. RICKERT:     I disagree.    I --

      19                 THE COURT:    Well, I can assure you of something:

      20     If Judge Linares was here, it would be summarily denied,

      21     because he's been so clear about it.

      22                 And I just want to look at his precise language,

      23     because the language you pointed out that suggested that

      24     Judge Linares was inviting a motion, another intervention

      25     motion, a later intervention motion, if the motion was



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 24 of25
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36791
                                     37832

                                                                                       24

       1     filed, it seems ambiguous to me, number one, and, number

       2     two, it wouldn't make sense anyway, because, if these

       3     settlements had occurred, you know, the next day, a year ago

       4     instead of today, they would be done, there would be a final

       5     judgment, and you wouldn't be able to even make the argument

       6     because the motions were subsequently filed.

       7                 So it seems that when you said the changed

       8     circumstances are the filing of motions, it doesn't seem to

       9     be a changed circumstance because that was clearly something

      10     that could have been anticipated by, was anticipated by the

      11     parties years ago, and it didn't change his ruling.            His

      12     ruling was, as Mr. Cecchi pointed out, you can raise it

      13     there in state court.

      14                 MR. CECCHI:     Judge, I have the transcripts if that

      15     would assist Your Honor.

      16                 THE COURT:    Yes, I'm going to take a look at them.

      17                 MR. CECCHI:     And I can point you to, Your Honor,

      18     the Geo settlement, it's 38:11 to 39:23.          That's the

      19     transcript of November 14th, 2018, where the Court says, you

      20     know, when the issue is raised in the state court case,

      21     raise these issues there to the state court judge.            I mean,

      22     that's the context.

      23                 THE COURT:    And remind me what the release

      24     language says in this case.

      25                 MR. CECCHI:     The release is a broad release.          It



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 25 of26
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36792
                                     37833

                                                                                   25

       1     does say qui tam claims.       The arguments are, however, that

       2     we don't have the ability to release qui tam claims, and

       3     that argument was articulated once, twice, three times.             The

       4     first two times, Judge Linares said, I'm not opining on

       5     that; go to the state court, because, if they can't release

       6     it, you have a qui tam case pending.         If I can't release the

       7     state qui tam claims, well, presumably, that's what the

       8     judge will rule.

       9                 And Mr. Newell, who is counsel's partner, agreed

      10     with that analysis.      What he said is -- the Court asked --

      11     what the Court says is:

      12                 "This is not to indicate what, if anything, should

      13     be the decision on the qui tam actions at the state court."

      14                 "Mr. Muchnick," counsel for Geo:        "I agree."

      15                 "Mr. Cecchi:     We're in agreement as well.

      16                 "All right, Mr. Newell," says the Court.

      17                 "Mr. Newell:     Yes, I think that is fine, Your

      18     Honor."

      19                 THE COURT:    Let me ask you one more question.

      20     Hypothetically, if you were to intervene, your purpose in

      21     intervening would be to say, we're a party now or an

      22     intervenor, and we object to the language in the release.

      23     That's your point.

      24                 MS. RICKERT:     No, we don't actually object to the

      25     language --



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 26 of27
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36793
                                     37834

                                                                                    26

       1                 THE COURT:    I'm just trying to understand what you

       2     would envision your role is if I were to grant your motion.

       3                 MS. RICKERT:     Sure.

       4                 All we would really want is an order recognizing

       5     that the release language, which is limited to the power of

       6     the signatories to the agreement to release qui tam claims,

       7     that these signatories do not have that power, and

       8     therefore, the claims are not released.

       9                 THE COURT:    So you want in this case -- that's all

      10     you want to do.     You want to make sure there's clear

      11     language that says qui tam isn't released; right?           And what

      12     if -- even though you really don't have any direct interest

      13     in the settlement here, right --

      14                 MS. RICKERT:     Well --

      15                 THE COURT:    I know you have a general interest

      16     because money is fungible, but you don't have a direct claim

      17     here.    If they agreed to that language today, and we put the

      18     settlement through, you don't obtain anything as a result of

      19     the settlement.

      20                 And if Defendants say, we're not agreeing to that

      21     language, then we have to go forward with the trial because

      22     you don't agree?

      23                 I mean, I don't even understand how it would go

      24     forward.

      25                 MS. RICKERT:     Well --



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 27 of28
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36794
                                     37835

                                                                                      27

       1                  THE COURT:   In other words, because, what if they

       2     say, we're absolutely not agreeing to that language; we've

       3     negotiated this, and we want a broad release, the language

       4     is the language, and we're not settling.          So then what

       5     happens?

       6                  MS. RICKERT:    Well, the language is the language,

       7     and as I said, it does actually carve out --

       8                  THE COURT:   Well, listen to my point.

       9                  MS. RICKERT:    Sure.

      10                  THE COURT:   I let you in; and Defendants say,

      11     we're not agreeing to that language, we want the same

      12     language that we have right now.

      13                  What happens?

      14                  MS. RICKERT:    Well, then, I would say, yes, this

      15     language is fine in your order approving the settlement.             I

      16     would ask that you include that --

      17                  THE COURT:   What if they object to it and say no?

      18     So, in other words, what you're really asking for,

      19     ultimately -- you don't have an interest in the outcome of

      20     this case.     What you have an interest in is having the Court

      21     tell a state court judge how to interpret release language,

      22     that no matter what the parties agreed to or don't agree to,

      23     I'm going to tell them in the order approving the settlement

      24     that it carves out the qui tam action for them.           That's

      25     really what you want, because, if they don't agree, you're



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 28 of29
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36795
                                     37836

                                                                                    28

       1     saying, well, Judge, they don't have to agree, the

       2     Defendants, you can just basically rewrite the release

       3     language in your order approving the settlement, or make a

       4     carve-out.

       5                  MS. RICKERT:    Right, there is a carve-out.       It's

       6     the release language which they don't, you know, quote as

       7     language in their brief, but the release language actually

       8     says that qui tam claims are being released to the extent of

       9     the power of the signatories to the agreements.           And what I

      10     would want to be just an acknowledgment that they have not

      11     shown that they have the authority to --

      12                  THE COURT:    So, in other words -- but that's my

      13     point:    You want me to clarify language for really a third

      14     party who has no interest in this litigation, to clarify it

      15     so when you have your motion in state court:           Judge Arleo

      16     has said that that's what the carve-out means, so that your

      17     motion is stronger.       That's really what it is.

      18                  But what I'm saying is, that's really not the

      19     purpose of intervention, and that's why Judge Linares --

      20     you're not a party to this lawsuit.         You're coming in in an

      21     unrelated lawsuit, saying, there is a carve-out for you, but

      22     I want to make it crystal clear that that carve-out means

      23     that I can go forward in my state court action.

      24                  MS. RICKERT:    Well, I think that you are the

      25     appropriate judge to say what the settlement is doing and



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 29 of30
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36796
                                     37837

                                                                                   29

       1     what exactly is being exchanged between these parties, so I

       2     think it would be -- I don't think it would be inappropriate

       3     to inquire about what claims are actually being released.

       4                 THE COURT:    But here's what my job is:       To make

       5     sure that this settlement between these parties is fair and

       6     reasonable under all the circumstances.          It's not for me to

       7     opine and offer judicial guidance or an advisory opinion as

       8     to whether other cases that are offshoots should go forward

       9     in other jurisdictions.       I'm looking at the two parties, and

      10     if they negotiate a settlement -- I didn't negotiate the

      11     settlement, they did, with the help of Judge Hochberg and a

      12     mediator, and it was at arm's length, and no one's disputing

      13     all of that.     There are no other objectors in the room but

      14     you.

      15                 Is there one other objector?

      16                 MR. CECCHI:     No.

      17                 THE COURT:    No other objectors.

      18                 And so what I do is, I look at it holistically and

      19     say, as my role as District Court:         Is this fair and

      20     reasonable under the circumstances?         Does it protect the

      21     interests of the parties?         Is it negotiated at arm's length?

      22     Does it satisfy the Girsh factors?         That's what I have to

      23     do.    And that doesn't mean I look to say, nor would I:

      24     Well, the carve-out language has to be clearer so that

      25     another judge looking at this in another jurisdiction can be



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 30 of31
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36797
                                     37838

                                                                                     30

       1     clear that it doesn't carve out that case.          That's what I'm

       2     struggling with.      And I think that's what Judge Linares said

       3     when he said in his order that Mr. McShane's motion is

       4     denied because he is not a member of either the direct

       5     purchaser plaintiffs or the indirect purchaser plaintiffs

       6     and has no standing to intervene in this action for the

       7     purpose of objecting to the settlement under Federal Rule of

       8     Civil Procedure 24(a).       That's exactly what he said.

       9                 MS. RICKERT:     Yes.   During the hearing, he did

      10     repeatedly ask them if they were actually purporting to

      11     release qui tam claims, and how and why, and whether any had

      12     been filed.     He was actually concerned about that.         I agree

      13     that that didn't make it into his order.

      14                 We're in a little bit of a tough spot because

      15     there is no question that they are attempting to release the

      16     claims that these clients and governments controlled.

      17                 THE COURT:    Well, let me stop you for a minute.

      18                 You know, when you settle a lawsuit between

      19     parties, right, Defendants always want a broad release, and

      20     Plaintiff will agree to a general release, which is,

      21     everything up to this point.

      22                 And this release actually -- and a general release

      23     is, everything is gone, known or unknown up to this point.

      24     That's a general release; right?

      25                 They made a carve-out, and it was a careful



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 31 of32
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36798
                                     37839

                                                                                   31

       1     carve-out, and the carve-out carves out in qui tam --

       2                 What's the language of the carve-out?

       3                 MR. CECCHI:     To the extent we have the ability to,

       4     and as Your Honor articulated, it's exactly what

       5     Judge Linares said the first time, that all I'm doing is

       6     opining on the fairness of the settlement, I'm not making

       7     any other ruling of the effect of this release for the state

       8     court judge.     It's exactly what he said.

       9                 THE COURT:    And the carve-out says?

      10                 MR. CECCHI:     The qui tam claims are released as

      11     counsel articulated to the extent we have the ability to do

      12     so.

      13                 And that's my point about counsel's argument.            If

      14     she's right, if counsel is right, then she wins in the state

      15     court.    That's where the argument should be articulated, not

      16     here, because the settlement here says what it says.            We

      17     negotiated it.     And as Your Honor pointed out, this was at

      18     arm's length.     None of these settlements would have gone

      19     forward without a broad general release.          That's just the

      20     reality of how this works.

      21                 THE COURT:    Anything else you want to add?

      22                 MS. RICKERT:     Yes.   I want to just add that, you

      23     know, either they are -- the claims are actually in jeopardy

      24     based on this release language, in which case, and I think

      25     they would later have an interest in the right to intervene,



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 32 of33
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36799
                                     37840

                                                                                   32

       1     or they aren't, and if the relator has no interest in this

       2     proceeding, it's because his claims cannot be affected by

       3     this release.     So I would -- and in our motion, we ask in

       4     the alternative that if you're going to deny the motion to

       5     intervene that you do so on the basis that a later

       6     intervenor, relator in these other cases, that his interests

       7     are not at issue here because the settlement cannot affect

       8     his cases.     I think that would be the only basis for finding

       9     that he has no right to intervene.

      10                  And I would also want to add, and I think Judge

      11     Linares understood this when my colleague was at the last

      12     hearing, that it's important for us to not have the State

      13     Courts get the wrong impression and believe that this Court

      14     is deciding that our claims are released.          So he understood

      15     that in the second hearing.        He said, you know, preserve

      16     whatever you need to preserve, and I will refer back to last

      17     time, even though he denied the motion to intervene the

      18     first time, he was very careful to say, nothing that I do

      19     here is meant to affect the claims of Mr. McShane.

      20                  And so our coming in again today is because we

      21     need to continue to protect to Mr. McShane's rights,

      22     particularly in light of the actual motions that have been

      23     filed to try to dismiss his claims based on settlement in --

      24     from this Court.

      25                  So we would ask that if you deny the motion to



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 33 of34
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36800
                                     37841

                                                                                   33

       1     intervene that you do include language about the lack of

       2     effect on Mr. McShane's cases.

       3                 THE COURT:    Anything to add?

       4                 MR. CECCHI:     I mean, that's what Judge Linares

       5     said on the record, and counsel said, the effect of the

       6     release is for the state court judge, and we agreed to that,

       7     and Mr. Newell agreed to that the first time around, and the

       8     second time around.      And Judge Linares didn't offer an

       9     advisory opinion to the state court about the effect of the

      10     release on those qui tam claims.        The release says what it

      11     says.    It will be for that judge to decide whether those

      12     claims, Mr. McShane's purported claims are released.

      13                 So that's what happened, and we agree.

      14                 THE COURT:    All right.     I just want to look at

      15     something that Judge Linares said, and I'll be back in five

      16     minutes.

      17                 MR. SHAPIRO:     Your Honor, before you leave, I have

      18     this issue, if I could raise for one second?

      19                 THE COURT:    Sure.

      20                 MR. SHAPIRO:     It's Jay Shapiro.

      21                 Apparently, counsel for the Delta Defendants was

      22     also supposed to be part of this call, but for some reason,

      23     when I was patched in, they did not make it onto the call.

      24                 THE COURT:    Well, they did, but they hung up.         So

      25     if they want to call back in, they're more than welcome to.



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 34 of35
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36801
                                     37842

                                                                                   34

       1     If not, they can get a copy of the transcript.

       2                  MS. RICKERT:    Actually, I got a message that your

       3     staff asked me to patch them in.        So I was going to do that.

       4     I just wanted to let you know.

       5                  THE COURT:    Well, let me stop you.

       6                  You can patch them in.

       7                  They chose not to come in to court.        When a lawyer

       8     chooses to participate by phone, they do it at their own

       9     risk.    We have limited capability here, and if calls get

      10     dropped, I'm not going to stop the hearing, and that's the

      11     risk you run when you participate by phone.

      12                  I would ask you to extend them the courtesy of

      13     patching them in, and wait patiently, and they can

      14     participate and be heard if they have anything to offer when

      15     we resume.

      16                  Thank you.

      17                  MR. SHAPIRO:    I will do that, Your Honor.       I'm

      18     just trying to be helpful.

      19             (Recess taken)

      20                  THE COURT CLERK:     All rise.

      21                  THE COURT:    Have a seat, everyone.

      22                  I understand we have found the lost lawyer.

      23                  MS. KEILTY:    We have, Your Honor.     I apologize for

      24     the inconvenience.

      25                  This is Kayleigh Keilty from Saul Ewing Arnstein &



                                        CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 35 of36
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36802
                                     37843

                                                                                    35

       1     Lehr on behalf of Delta Chemical, John Besson, and Rebecca

       2     Besson.

       3                 I appreciate the Court's patience.

       4                 THE COURT:    No worries.     We don't have conference

       5     capability, so it's best to have one lawyer call the other

       6     lawyer and we can all have it that way.          Once you

       7     disconnect, we don't have a way to reconnect you.           That was

       8     the problem.

       9                 But anyway, if you need to be heard before I make

      10     my ruling, you certainly have that opportunity.

      11                 All right.    So where we left off was a request by

      12     Mr. McShane's lawyer that, if I don't grant the motion to

      13     intervene, to make some kind of language about the effect of

      14     the release in this matter as it relates to the qui tam

      15     matter.

      16                  and I'm struck by the fact that that identical

      17     argument was made before Judge Linares not that long ago, in

      18     November of '18, when we had one of the first settlements.

      19                 And this issue was addressed at length.          This was

      20     not a collateral issue.       It was addressed at length, it was

      21     argued at length, including by counsel for Mr. McShane, and

      22     the same exact issues that are raised here were raised then,

      23     and there was fulsome discussion about this precise issue

      24     happening, which would be how this release would affect the

      25     ability of the qui tam actions to go forward in the



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 36 of37
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36803
                                     37844

                                                                                    36

       1     respective jurisdictions.       They may not have addressed, used

       2     the words "motion to dismiss," but certainly that was the

       3     whole point of McShane's counsel making the arguments then a

       4     year ago, which are the same arguments that are made now.

       5                 And a couple of things that Mr. Cecchi pointed

       6     out, but I read a little bit further for context, and this

       7     is the language we just talked about for the last 20

       8     minutes.    This is exactly what Judge Linares said at page

       9     38, line -- I'll go back with the question:

      10                 "Well, people make claims all the time.          That is

      11     something else in some other court might affect me, but you

      12     have the ability to make the argument, has to be real

      13     controversy just by virtue of him saying it might happen.

      14                 "The Court:     Let me tell you this.      I am not

      15     taking a position and this Court is not making a ruling

      16     today, and anything that I do with regard to this judgment

      17     today releases or terminates the qui tam action or affects

      18     them in any way, then it is up to the other courts to decide

      19     that issue.     I am not taking a position and this Court is

      20     not making a ruling today that anything that I do with

      21     regard to this judgment today releases or terminates the

      22     qui tam action or affects them in any way."

      23                 That is the same language that counsel just asked

      24     for, and that's exactly what Judge Linares had previously

      25     said a year ago:      Nothing I do will affect them in any way.



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 37 of38
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36804
                                     37845

                                                                                   37

       1                 MR. CECCHI:     Right.

       2                 THE COURT:    That's his language.

       3                 MR. CECCHI:     Right, and, Judge, we would agree

       4     that the same situation appertains today just as it at

       5     appertained then.

       6                 THE COURT:    It would be extraordinary for me --

       7     let me just start with a little bit of the analysis.

       8                 So that's what Judge Linares says, and he goes on,

       9     and there was even some agreement by counsel on that point.

      10                 And then, Mr. Newell was counsel; correct?

      11                 MR. CECCHI:     Yes, Judge.

      12                 THE COURT:    This is what Judge Linares says:

      13                 "I can only decide what is in front of me, and

      14     what is in front of me is the fairness of the settlement and

      15     the appropriateness of the settlement.          Whether or not there

      16     is a decision by another court what the effect of this is,

      17     it's going to be up to them, except it is going to be clear

      18     from this record I am speaking that all I am doing is

      19     settling the claims that are before me.

      20                 "Correct.

      21                 "Are we in agreement, Your Honor," Mr. Cecchi

      22     asks.

      23                 "The Court:     All right, Mr. Newell?

      24                 "Mr. Newell:     Yeah, I think that is fine, Your

      25     Honor.    I think, you know --



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 38 of39
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36805
                                     37846

                                                                                   38

       1                 "The Court:     You will have the transcript, and you

       2     can quote it in your position brief when it happens.            I

       3     think that what I said on the record, because I have

       4     authority to say that, but beyond that, I think most of what

       5     you are trying to get me to do was really -- was, A, you

       6     were straining into areas where you had no standing and

       7     asking me to get involved in claims that are not before the

       8     Court.    But I think based on the statements I just made on

       9     the record, I think that gives you at least a comfort that

      10     you need in regard to the actions that are not pending

      11     before the Court.

      12                 "Mr. Newell:     Yes, Your Honor.

      13                 "The Court:     The issue is not whether or not there

      14     should be a final approval of the settlement.           You sent a

      15     letter to the Court last night, counsel, advising me you may

      16     want to pursue this.      I don't even know if the other

      17     attorneys have even had a chance to see it, but I'll deal

      18     with that when you make the particular motion pertaining to

      19     that.    As far as objections, it is the same objection you

      20     raised before, you have done -- done by raising the

      21     objection here, but the same ruling that I made last time

      22     otherwise applies to here."

      23                 So I begin by saying that this is not a changed

      24     circumstance.     This is not an extraordinary interest of

      25     justice, new fact or evidence that would require a different



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 39 of40
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36806
                                     37847

                                                                                     39

       1     analysis from what Judge Linares has addressed twice in two

       2     settlements that have already been approved by this Court

       3     that were litigated by Mr. McShane's counsel, and to some

       4     extent, he agreed with the language and the ruling that

       5     Judge Linares had made at that time, certainly in November

       6     of 2018.

       7                 And, while the Court has discretion in revisiting

       8     issues that were resolved earlier in a litigation, there

       9     really has to be some kind of extraordinary or at least some

      10     kind of compelling circumstances, whether there is new

      11     evidence available, a superseding law has been announced, or

      12     the earlier decision was erroneous or would create manifest

      13     injustice, and I am simply not satisfied that that standard

      14     is met.

      15                 There was an opportunity to more fulsomely have

      16     this reconsidered in a motion for reconsideration.            It was

      17     not done.    There was no appeal to the 3rd Circuit.          And, in

      18     fact, it appears that counsel agreed to the language that

      19     Judge Linares stated on the record at the time that he made

      20     his ruling.

      21                 So, I'm satisfied that there's no basis to change

      22     the ruling of Judge Linares, and on that basis alone, I'm

      23     going to deny the motion, with the following thought that

      24     was certainly evident in Judge Linares's ruling, which is

      25     that this comes before me as a motion to approve a



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 40 of41
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36807
                                     37848

                                                                                   40

       1     settlement between the parties.        The parties are the

       2     Plaintiffs and the Defendants here.         My job is to make sure

       3     that it is fair and reasonable under all the circumstances

       4     and that the fee award is appropriate, not to relitigate and

       5     not to carve out and change negotiated language between the

       6     two parties.     That was part of Judge Linares's ruling, and

       7     I'm satisfied that that is sound reasoning here today.

       8                 I am also not convinced, nor was Judge Linares,

       9     that Mr. McShane is a proper party to intervene.           He seeks

      10     intervention, but I'm not convinced that he has sufficient

      11     interest in this action that is not adequately represented

      12     by the existing parties to the action.          Mr. McShane is

      13     asserting qui tam actions in other courts, and those

      14     qui tams belong to the government entities on whom they are

      15     being asserted.     He seeks to intervene in order to object to

      16     the settlement, but I'm not convinced he has standing to do

      17     so since he is not a class member and during the class

      18     period, and that is yet another reason to find that he does

      19     not have standing.

      20                 And to the extent that the municipalities'

      21     interests are being affected here, they have notice of this

      22     settlement, and they have not in any way objected to the

      23     settlement before the Court.

      24                 So, for all those reasons, I am denying again the

      25     motion to intervene, and for the reasons that were expressed



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 41 of42
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36808
                                     37849

                                                                                   41

       1     on the record and for the reasons expressed by Judge

       2     Linares, I'm satisfied that there is no reason to come to a

       3     different conclusion than he did twice, and the motions,

       4     therefore, to intervene and object are both denied.

       5                 In terms of the alternate relief that's sought to

       6     make some kind of statement about the effect, I will refer

       7     any judge looking at this to look at the careful and

       8     considered words of Judge Linares in his November 14th, 2018

       9     transcript.     I'll rely on that.

      10                 All right.    Let's get to the motion to approve.

      11                 Mr. Cecchi, do you want to give me just a brief

      12     overview of the proposed settlement?

      13                 MR. CECCHI:     Yes, Your Honor.

      14                 These, as we discussed, are the fourth, fifth, and

      15     sixth settlements in this antitrust MDL.          They are all cash

      16     deals, and all of these agreements and settlements are

      17     fundamentally, as best we could, within the penumbra of

      18     trying to get it as close to market share as we could, given

      19     all of the other settlements, and given our analysis of the

      20     market, the size of the sales of each of these Defendants,

      21     and their relative culpabilities, we think all of the

      22     settlements are appropriate, and fair, reasonable, and

      23     adequate.

      24                 As Your Honor indicated, this litigation has been

      25     long, it's been hard fought.        Millions of pages of documents



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 42 of43
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36809
                                     37850

                                                                                   42

       1     have been exchanged.      The settlements were negotiated under

       2     the auspices of two experienced mediators, Judge Hochberg,

       3     who Your Honor knows, and David Geronemus, who is an

       4     experienced mediator with JAMS and clerked for Justice

       5     Stewart.

       6                 So, given the fact that there are no objections to

       7     the substance of the settlement, to the fairness of the

       8     settlement, I would rely on our final papers and the fact

       9     that, again, they're all essentially proportional to each

      10     other based upon market share.

      11                 In terms of our application for fees and expenses,

      12     we've set forth our arguments in the brief.          This has been a

      13     long litigation.      There have been many lawyers involved.         If

      14     the fee request is granted, when everything is aggregated,

      15     we're still in a slightly negative multiplier position, and

      16     again, no one has objected to our latest fee request, and I

      17     am hopeful that Your Honor would grant it, and for that

      18     reason, I have prepared a proposed form of order.

      19                 But other than that, if Your Honor has any

      20     questions about the settlements, I'm prepared to answer

      21     them, but I think that they stand on their own merits.

      22                 THE COURT:    Would anyone else like to be heard?

      23             (No response)

      24                 THE COURT:    All right.     Like the similar

      25     settlements before me, I am prepared to approve this



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 43 of44
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36810
                                     37851

                                                                                   43

       1     settlement as being fair, reasonable, and adequate under the

       2     circumstances.

       3                 The 3rd Circuit directs us to look at the factors

       4     that are formally considered under the Girsh case, and here,

       5     all those factors militate in favor of approving the

       6     settlement.

       7                 The proposed settlement was negotiated at arm's

       8     length with the capable help of Judge Hochberg, and the case

       9     has been ongoing for many years now.         I understand that

      10     there were her efforts, the efforts of the JAMS mediator,

      11     and that factor militates, again, in favor of approving the

      12     settlement.

      13                 I'm satisfied that the methodology that the

      14     parties have agreed to for distributing relief to the class,

      15     including the methodology for processing their claims, are

      16     also fair and reasonable, given the risks and the further

      17     delay that would inevitably result if the case went forward.

      18                 So, I am satisfied that this is a settlement that

      19     is made in good faith by strong counsel to a long and

      20     hard-fought case that is finally coming to an end, at least

      21     partially with respect to the overall claims in this larger

      22     case, and that I'm prepared to approve it.

      23                 I'm also inclined to and will approve the counsel

      24     fee award requested by counsel.        The fee is in an amount of

      25     33 percent of the settlement proceeds made available to the



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 44 of45
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36811
                                     37852

                                                                                    44

       1     direct purchaser settlement class, and expenses and

       2     contribution awards in the amount of $10,000 to the named

       3     class representatives.

       4                  There are a couple of points to note here:         That

       5     the result achieved, certainly one of the factors to be

       6     considered in assessing the strength of the attorneys' fee

       7     award, the common class fund here is over $25 million, and

       8     that factor militates in favor of approval.

       9                  There are no objectors at all to the amount that

      10     is sought.

      11                  It's without question that this was a complex and

      12     long-fought litigation involving complex antitrust issues,

      13     certainly probably the top of the food chain in terms of

      14     difficulty and complexity of class actions, certainly class

      15     actions or multidistrict litigations.         That factor certainly

      16     militates in favor of settlement.

      17                  There was certainly a risk of nonpayment here,

      18     given all the legal issues, and much time devoted by

      19     Plaintiffs' counsel, and, finally, this award is similar to

      20     awards approved in similar cases.

      21                  So, for those reasons, I am going to approve the

      22     settlement, and I'm also going to approve the fees, the

      23     out-of-pocket expenses, and the contribution awards to the

      24     parties.

      25                  I do not have a proposed form of order.         Do you



                                      CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 45 of46
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36812
                                     37853

                                                                                   45

       1     have one?

       2                 MR. CECCHI:     May I approach, Judge?

       3                 THE COURT:    Sure.

       4                 All right.    Let me take a minute and look at this.

       5                 Is there anything further?

       6                 I'll take a quick look at the order off the

       7     record, and then I will give you a copy, and then I will

       8     electronically file it today.

       9                 MR. CECCHI:     Judge, there's just one housekeeping

      10     item.

      11                 In our exuberance responding to the motion to

      12     intervene and object, we did indicate that we felt that

      13     perhaps there was an arguable Rule 11 issue here.           We

      14     formally withdraw that on the record.         We have no intention

      15     of proceeding.     We fully understand after hearing argument,

      16     hearing Your Honor's ruling why counsel in good faith

      17     presented the arguments that she did, so we will not be

      18     pursuing that, and we withdraw it.

      19                 THE COURT:    Thank you, and I will terminate that

      20     motion.    Okay?

      21                 MS. RICKERT:     Your Honor, if I may, just quickly,

      22     if there is a subsequent settlement that has the same

      23     language that similarly could affect Mr. McShane, is there a

      24     way for us to ask you to say, once again, that your ruling

      25     is in no way intended to opine on the effects of that



                                       CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 46 of47
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36813
                                     37854

                                                                                   46

       1     release --

       2                  THE COURT:    I can say that to the extent that this

       3     issue is raised again that my ruling -- I don't want to give

       4     an advance ruling, but you're certainly free to send in a

       5     letter.    And I don't think I should be making advance

       6     rulings.    I mean, what I said about referring to

       7     Judge Linares's reasoning applies certainly to this case,

       8     but there could be changed circumstances.          I'm not going to

       9     say everything automatically applies for the rest of the

      10     case.    You can certainly put in a letter.        You don't have to

      11     appear; you can appear by phone.        I can just reference

      12     today's hearing so the issue is preserved for you.

      13                  MR. CECCHI:    Judge, we're happy to meet and

      14     confer.    There is only one more settlement from direct

      15     purchaser class.      We're happy to meet and confer and make it

      16     as soon as possible.

      17                  THE COURT:    Yes, you don't have to come back

      18     again.    Where did you travel from?

      19                  MS. RICKERT:    Chicago.

      20                  THE COURT:    Okay.   Well, I hope you had a nice day

      21     in New Jersey.

      22              (Laughter)

      23                  THE COURT:    And so you don't have to come back

      24     again, unless you want to, you know.         You can certainly

      25     participate by phone or send me a letter, and I'm happy to



                                        CHARLES P. McGUIRE, C.C.R.
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1426
                                      1465-11
                                           Filed Filed
                                                 01/09/20
                                                       12/11/20
                                                            PagePage
                                                                 47 of48
                                                                      47of
                                                                         PageID:
                                                                           48 PageID:
                                                                                 36814
                                     37855

                                                                                   47

       1     put you on the phone and say your arguments are preserved.

       2                 MS. RICKERT:     Okay.

       3                 THE COURT:    All right?     Thank you.

       4                 All right.    Let me take a minute with this order

       5     and I will be right back.

       6                 MR. CECCHI:     Thank you, Your Honor.

       7                 THE COURT:    Thank you.

       8                  THE COURT CLERK:     All rise.

       9             (Matter concluded)

      10

      11

      12

      13

      14

      15

      16

      17               Pursuant to Section 753, Title 28, United States

      18               Code, the following transcript is certified to be

      19               an accurate record as taken stenographically in

      20               the above entitled proceedings.

      21

      22

      23                                          s/CHARLES P. McGUIRE, C.C.R.

      24

      25



                                       CHARLES P. McGUIRE, C.C.R.
